Citation Nr: 0718254	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a lung disability, 
to include as secondary to asbestos exposure.

5.  (Entitlement to service connection for a pulmonary 
disability claimed as emphysema, to include as secondary to 
herbicide exposure.)

6.  (Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1960 until 
August 1964.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The veteran's claims of entitlement to service connection for 
a pulmonary disability claimed as emphysema, and for diabetes 
mellitus, type II, will be addressed in a separate decision.  
Indeed, those disabilities are being claimed as secondary to 
herbicide exposure while serving on a ship in the waters 
surrounding the Republic of Vietnam.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, No. 04-491 (U.S. Vet. 
App. August 16, 2006), that reversed a decision of the Board 
of Veterans' Appeals (Board) which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  The United States Department of Veterans Affairs 
(VA) disagrees with the Court's decision in Haas and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA, for the reasons discussed below.

Regarding the veteran's claims of entitlement to service 
connection for cardiomyopathy and atrial fibrillation, the 
veteran noted at his July 2006 hearing before the undersigned 
that he was first diagnosed and treated for those conditions 
in 1995, apparently by a private physician Dr. Frazier.  
Those reports of treatment are not affiliated with the claims 
folder.  Because such records may address the etiology of 
that condition, a fact necessary to substantiate the claim, 
efforts should be made to obtain them.

With respect to the veteran's lung claim, it is noted that 
the service medical records did reflect complaints and 
treatment for respiratory problems.  The post-service VA 
clinical reports of record do not indicate any lung or 
pulmonary complaints.  However, at his July 2006 hearing, the 
veteran identified other evidence that is relevant to the 
claim.  Specifically, he stated that he had been under a 
doctor's care for emphysema for the last eleven years.  He 
also referred to treatment at the Oslo clinic.  

Regarding the PTSD claim, the veteran described in-service 
stressors at his July 2006 hearing before the undersigned.  
In particular, he witnessed a stabbing aboard his ship.  He 
believed that such event occurred in 1963 and would be 
indicated in the ship's deck logs.  He also witnessed another 
sailor get disfigured from a punch by another serviceman.  To 
this point, no efforts have been undertaken to verify those 
events.

Finally, the veteran indicated in his July 2006 testimony 
that he had previously filed for disability benefits through 
the Social Security Administration (SSA).  No determination 
from that agency is associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names of any health care 
providers, including Dr. Frazier and the 
Oslo clinic, that have treated his 
cardiomyopathy, atrial fibrillation, lung 
disability and emphysema following 
service, along with the approximate dates 
of treatment.  The veteran should also 
complete any necessary authorization 
forms enabling VA to procure such 
evidence.  Once such information has been 
obtained, attempts should be made to 
obtain any outstanding records.  Any 
negative search should be noted in the 
record and communicated to the veteran.  

2.  Contact the Social Security 
Administration and request any disability 
determination relating to the veteran, 
along with any evidence considered in 
deciding his claim.  Any negative search 
result should be noted in the record and 
communicated to the veteran. 

3.  With respect to the stressful events 
described at his July 2006 hearing, 
request that the veteran provide a 
comprehensive, detailed statement of any 
information he is able to recall 
regarding the occurrence of such 
stressors, including dates, locations, 
and names of individuals involved, and 
any other information that may assist in 
verifying that the events described 
occurred.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressors and that, absent 
specificity, an adequate search for 
verifying information cannot be 
conducted.  

4.  A summary of the veteran's stressor 
statements, including as reported at his 
July 2006 hearing, should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  Along with such summary, a 
copy of the veteran's DD 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested 
to attempt to verify the veteran's claims 
of stressful events by obtaining deck 
logs from the U.S.S. John McCain, as well 
as researching any other relevant 
evidentiary sources.  

5. Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

6.  If and only if a stressor event is 
verified, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether, based on 
the corroboration of an in-service 
stressful event, the veteran has a 
diagnosis of PTSD that conforms to the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

7.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



